IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THOMAS ENTERPRISES OF                 NOT FINAL UNTIL TIME EXPIRES TO
FLORIDA, LLC,                         FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D15-4125
v.

DESTIN CASTLES REALTY,
INC.,

      Appellee.

_____________________________/

Opinion filed June 15, 2016.

An appeal from the Circuit Court for Okaloosa County.
Terrance R. Ketchel, Judge, and Keith Brace, Senior Judge.

Larry H. Hipsh, III, Fort Walton Beach, for Appellant.

George M. Gingo and Catherine J. Jones, Legal Ninja, LLC, Titusville, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.